DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1-9 is the inclusion of the limitations of a removable pen-to-reference space (PRS) sensing tool for a printer, including a body having a same size as a printhead of the printer to imitate the printhead, the body of the PRS sensing tool including a printer mounting portion; a printer mounting portion protruding on one side of the body to be inserted into a printhead mounting socket of the printer to attach the PRS sensing tool to the printer and replace the printhead for a calibration operation of the printer. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 10-12 is the inclusion of the limitations of a printing system, including a pen-to-reference space (PRS) sensing tool having a same size as a printhead to imitate the printhead and removably attached to the printhead socket of the printbar for a calibration operation of the printing system. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 13-15 is the inclusion of the limitations of a method, including a PRS sensing tool into a printhead socket of the printbar, the PRS sensing tool having a same size as a printhead to imitate the printhead and attached to the printbar to replace the printhead during a calibration operation of the printer. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/9/22, with respect to rejection(s) of Claims 1-15 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1-15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853